Citation Nr: 1136978	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The St. Petersburg RO reopened the claim of service connection for a left ankle disability in the February 2008 rating decision.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue is as phrased on the title page of the decision.

In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left ankle injury was previously denied by the RO in decisions dated in April 1989, October 1989, June 1990, and August 2004.  Service connection for a left ankle disability was denied by the Board in a February 1991 decision.  The RO then declined to reopen the claim in August 2004.  The appellant was notified of the last decision, but did not perfect an appeal of the decision.

2.  Evidence submitted subsequent to the final August 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The April 1989, October 1989, June 1990, February 1991, and August 2004 rating and Board decisions that respectively denied and declined to reopen the claim for service connection for a left ankle disability are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Inasmuch as the determination below constitutes a full grant of the claim to reopen the claim for service connection for left ankle disability, there is no reason to belabor the impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), on these matters, since any error in notice or assistance is harmless.  However, it is reiterated that additional development, prior to consideration of the reopened claim for service connection for a left ankle disability, on the merits (de novo), is addressed in the REMAND section below.


Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

An April 1989 rating decision denied the Veteran's claim of entitlement to service connection for a left ankle injury.  At the time of the initial denial, the RO found that there was no evidence of a left ankle injury in service, and no evidence of any ankle injury post service, and therefore the claim was denied.

An October 1989 rating decision denied the Veteran's claim of entitlement to service connection for left knee injury because there was no evidence of an in service left ankle injury.  The Veteran appealed the October 1989 decision and a June 1990 hearing officer decision affirmed the prior rating decisions denying entitlement to service connection for a left ankle disability.  According to a February 1991 decision, the Board determined that a left ankle injury in service had not been shown. 

The RO then declined to reopen the claim in an August 2004 rating decision.  The Veteran was notified of the decision by letter mailed in August 2004.  The Veteran did not appeal the denial of service connection for a left ankle disability, and the decision became final.

The RO based its August 2004 determination on the fact that VA treatment records dated through August 2004 did not show evidence of a left ankle disability.  The evidence before VA at the time of the prior final decision denying service connection for a left ankle disability consisted of the Veteran's service medical records, VA treatment records, the Veteran's statements, and an April 1970 VA examination report.  Service treatment records also showed that in 1969 the Veteran reported that he fell from a ladder and landed on his left foot.  Service treatment records included reports of medical examination and medical history dated in January 1970.  Those records were negative for any diagnosis of left ankle disability.  The April 1970 VA examination report and VA treatment records similarly showed no evidence of a left ankle disability.

The pertinent evidence received since the August 2004 rating decision includes VA treatment records dated from 2008 to 2010.  A July 2008 record reflects that the Veteran reported having an ankle fracture that occurred in Vietnam.  Another July 2008 VA treatment report shows a nonspecific diagnosis involving an ankle. 

The pertinent evidence received since the August 2004 rating decision also includes a "buddy statement" submitted by C. E. indicating that during service the Veteran tripped and fell, injuring a foot or ankle.  Finally, the Veteran offered similar testimony at the August 2010 Travel Board hearing.  He testified that while in service, his foot slipped and was fractured/injured when he ran out of his sleeping quarters when a mortar and rocket attack occurred.  He also stated that he had sought treatment at the dispensary and was told that he had suffered from a bad strain.  The Veteran's wife further testified that the Veteran has had swelling in his ankle.

The July 2008 VA treatment report, buddy statement from C. E., and statements from the Veteran and his wife at the Travel Board hearing, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran sustained an injury to his left ankle during service and has current symptoms of a disability.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a left ankle disability.

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left ankle disability is granted.  


REMAND

While the Board regrets the further delay that remand of this case will cause, the record is not ready for appellate review of the issue of entitlement to service connection for a left ankle disability on the merits.  The following further development is required.

The Board finds that a new VA examination is in order to identify the nature and etiology of any current left ankle disability.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

A review of the evidence of record reflects that the Veteran complained of foot pain during service.  See service treatment record date October 1969.  The record is absent of any diagnosed left ankle disability during service.  The Veteran's post-service treatment records show complaints of ankle injury.  Private treatment records dated in February 1982 reflect that the Veteran fractured his left ankle at that time.  VA treatment records dated in 2008 reflect a diagnosis involving an ankle.  Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA is obliged to provide an examination when the record contains competent evidence that:  1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty to get an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to any examination, the Agency of Original Jurisdiction (AOJ) should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records.  All efforts to obtain records and the results should be documented in the record.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any outstanding records of pertinent VA and private treatment that have not been previously obtained or submitted.  

2.  Obtain copies of pertinent VA records from the Fort Myers VA Outpatient clinic dated from March 2010 to the present.  

3.  Following the completion of the above, schedule the Veterans for a VA orthopedic examination to obtain a medical opinion concerning the nature and etiology of any current left ankle disability.  The Veteran's claims file must be made available to the examiner for review.  Any tests and studies deemed necessary by the examiner should be performed, if any.

As part of the examination, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any current left ankle disability is etiologically related to an event, injury, or disease in service.  In rendering this opinion, the examiner is instructed to assume that the Veteran incurred an injury to the ankle during a combat situation (slipped when running out of sleeping quarters when a mortar and rocket attack occurred), which is why there is no specific documentation in the service treatment records beyond the general findings.  A full explanation must be provided in support of any opinion expressed.  

4.  Thereafter, the left ankle disability issue should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


